DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aikawa (6,969,019) in view of Gingras et al (7,478,773).
Aikawa discloses in Figs. 1-8 (Also see Figure below wherein the letters TSA and TSB have been added by the examiner), a disperser-refiner plate comprising: a substrate (shell/disc S) separating a front side from a back side, the substrate having: the front side, a side length, an inner arc disposed at a first end of the side length, an outer arc disposed at a second end of the side length, the outer arc located radially distant from the inner arc along the side length (Fig. 4 showing the inner and outer peripheries/arc); teeth (TSA) extending from the substrate, wherein the teeth: are arranged in rows disposed at radial intervals, and occupy an area on the substrate, wherein a tooth in the teeth comprises: a tooth height, walls, and edges at junctions of adjacent walls (tooth are three dimensional) and refiner bars/ribs (TS’) extending from the substrate, wherein adjacent refiner bars and the substrate define a groove (col. 4 
Aikawa does not disclose refiner plate segments having a first and second lateral sides extending between the inner arc and the outer arc along the side length and the tooth further comprises a leading side comprising multiple leading walls forming a concave shape.
Gingras et al is cited to show desirability, in the relevant art, to provide a refiner with plurality of plate segments 70 and tooth 40 comprising multiple leading walls forming a concave shape (Fig. 3A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Aikawa with the plate segments and tooth as taught by Gingras et al in order to de-flaking, disperging or mixing fibrous materials.
With respect to claims 5-6 and 11-12 regarding the height of the tooth, these limitations would have been obvious modifications by one skilled in the art once the basic apparatus was known as in modified device of Aikawa especially since the applicant has not disclosed that these limitations solves any stated problem or is for any particular purpose [see applicant’s publication [0011]. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the .

    PNG
    media_image1.png
    579
    746
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant’s arguments, see pages 7-9, filed 5/16/21, with respect to the rejection(s) of claim(s) 1-2, 4-8 and 10-14 under 35 U.S.C 103 have been fully 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FAYE FRANCIS/Primary Examiner, Art Unit 3725